Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100568239-26 Filing Date and Time 07/30/2010 8:40 AM Entity Number EO362362010-5 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation EUROPA ACQUISITION VI, INC. 2.ResidentAgent for Service ofProcess: (check only one box) x Commercial Registered Agent CSC Services of Nevada Inc o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (If different from street address) City Zip code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value: 10,000,000 blank check preferred @ $0.001 100,000,000 Common Par value Per share: Number of Shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. Peter Reichard Name , SUITE 455 CHAPEL HILL NC Street Address City State Zip Code 2 Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) CSC SERVICES OF NEVADA, INC. X By: /s/ Name Incorporator Signature: Elizabeth R. Konieczny CARSON CITY NV Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named Entity. CSC Services of Nevada Inc X By: /s/ 7/30/10 Authorized Signature or Registrant Agent or on Behalf of Registered Agent Entity Date CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that EUROPA ACQUISITION VI, INC., did on July 30, 2010, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By: GJ Jaillet Certificate Number: C20081013-1495 IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on July 30, 2010 /s/ Ross Miller Ross Miller Secretary of State
